FILED
                         NOT FOR PUBLICATION
                                                                             AUG 24 2017
                    UNITED STATES COURT OF APPEALS
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


DZ BANK AG DEUTSCHE ZENTRAL-                     No.    15-35086
GENOSSENSCHAFT BANK,
FRANKFURT AM MAIN,                               D.C. No. 2:14-cv-00869-JLR
                                                 Western District of Washington,
              Plaintiff-Appellant,               Seattle

 v.
                                                 ORDER
LOUIS PHILLIPUS MEYER; LYNN
MEYER,

              Defendants-Appellees.


Before: HAWKINS, GOULD, and PAEZ, Circuit Judges.

      The memorandum filed on July 11, 2017 is withdrawn. An opinion is filed

in its place. Any party may file a petition for rehearing or rehearing en banc as

allowed by the Federal Rules of Appellate Procedure. See Fed. R. App. P. 35, 40.